                                                                                       Case 4:18-cv-05712-YGR Document 127 Filed 08/26/19 Page 1 of 27




                                                                                 1 Emil A. Macasinag (State Bar No. 256953)
                                                                                   emacasinag@wshblaw.com
                                                                                 2 WOOD, SMITH, HENNING & BERMAN LLP
                                                                                   10960 Wilshire Boulevard, 18th Floor
                                                                                 3 Los Angeles, California 90024-3804
                                                                                   Phone: 310-481-7600 ♦ Fax: 310-481-7650
                                                                                 4
                                                                                   [ADDITIONAL COUNSEL LISTED ON
                                                                                 5 FOLLOWING PAGE]

                                                                                 6 Attorneys for INTERVENOR-DEFENDANTS
                                                                                   WESTERN ENERGY ALLIANCE and
                                                                                 7 INDEPENDENT PETROLEUM
                                                                                   ASSOCIATION OF AMERICA
                                                                                 8
                                                                                                              UNITED STATES DISTRICT COURT
                                                                                 9
                                                                                            NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
                                                                                10
                                                                                   STATE OF CALIFORNIA, by and through         Case No. 4:18-cv-05712-YGR
                                                                                11 XAVIER BECERRA, ATTORNEY                    Related: Case No. 4:18-cv-05984-YGR
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                   GENERAL; and the CALIFORNIA AIR
                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12 RESOURCES BOARD; and STATE OF               WESTERN ENERGY ALLIANCE AND
                                                                                   NEW MEXICO, by and through HECTOR           INDEPENDENT PETROLEUM
                                                                                13 BALDERAS, ATTORNEY GENERAL,                 ASSOCIATION OF AMERICA'S CROSS
                                                 Attorneys at Law




                                                                                                                               MOTION FOR SUMMARY JUDGMENT
                                                                                14                Plaintiffs,                  AND OPPOSITION TO PLAINTIFFS’
                                                                                                                               MOTIONS FOR SUMMARY
                                                                                15         v.                                  JUDGMENT; MEMORANDUM OF
                                                                                                                               POINTS AND AUTHORITIES IN
                                                                                16 DAVID BERNHARDT, Secretary of the           SUPPORT
                                                                                   Interior; JOSEPH R. BALASH, Assistant
                                                                                17 Secretary for Land and Minerals Management,
                                                                                   United States Department of the Interior;   Hearing Date: January 14, 2020
                                                                                18 UNITED STATES BUREAU OF LAND                Hearing Time: 10:00 a.m.
                                                                                   MANAGEMENT; and UNITED STATES               Courtroom:       2, 4th Floor
                                                                                19 DEPARTMENT OF THE INTERIOR,                 Judge: Hon. Yvonne Gonzales-Rogers

                                                                                20                     Defendants.

                                                                                21
                                                                                   STATE OF WYOMING, WESTERN
                                                                                22 ENERGY ALLIANCE, INDEPENDENT
                                                                                   PETROLEUM ASSOCIATION OF
                                                                                23 AMERICA, AMERICAN PETROLEUM
                                                                                   INSTITUTE,
                                                                                24
                                                                                              Intervenor-Defendants.
                                                                                25

                                                                                26

                                                                                27

                                                                                28
                                                                                     LEGAL:10854-0001/12595657.1             -i-                     Case No. 4:18-cv-05712
                                                                                         WESTERN ENERGY ALLIANCE AND INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                            CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                                                                                                   13452776_v1
                                                                                       Case 4:18-cv-05712-YGR Document 127 Filed 08/26/19 Page 2 of 27




                                                                                 1 Eric P. Waeckerlin – Pro Hac Vice
                                                                                   epwaeckerlin@hollandhart.com
                                                                                 2 HOLLAND & HART LLP
                                                                                   555 17th Street, Suite 3200
                                                                                 3 Denver, Colorado 80202
                                                                                   Tel: 303.295.8086 ♦ Fax: 303.975.5396
                                                                                 4
                                                                                   Kathleen Schroder – Pro Hac Vice
                                                                                 5 Katie.Schroder@dgslaw.com
                                                                                   DAVIS GRAHAM & STUBBS LLP
                                                                                 6 1550 17th Street, Suite 500
                                                                                   Denver, Colorado 80202
                                                                                 7 Tel: 303.892.9400 ♦ Fax: 303.893.1379

                                                                                 8

                                                                                 9

                                                                                10

                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12

                                                                                13
                                                 Attorneys at Law




                                                                                14

                                                                                15

                                                                                16

                                                                                17

                                                                                18
                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28
                                                                                     LEGAL:10854-0001/12595657.1            -ii-                     Case No. 4:18-cv-05712
                                                                                         WESTERN ENERGY ALLIANCE AND INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                            CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                        Case 4:18-cv-05712-YGR Document 127 Filed 08/26/19 Page 3 of 27




                                                                                 1                                                       TABLE OF CONTENTS
                                                                                                                                                                                                                            Page
                                                                                 2

                                                                                 3
                                                                                     MEMORANDUM OF POINTS AND AUTHORITIES ...................................................................2
                                                                                 4
                                                                                     FACTUAL BACKGROUND ............................................................................................................3
                                                                                 5
                                                                                     STANDARD OF REVIEW ...............................................................................................................7
                                                                                 6
                                                                                     ARGUMENT .....................................................................................................................................9
                                                                                 7
                                                                                               I.         BLM Has Provided “Good Reasons” to Reduce Impacts on Marginal Wells via the
                                                                                 8                        Revision Rule (Issue B)……………………………………………………………..9
                                                                                 9                        A.         The Administrative Record Supports BLM’s Decision to Reduce the
                                                                                                                     Excessive Regulatory Burdens Associated
                                                                                10                                   with the 2016 Rule (Issue B-1)……………………………………………10
                                                                                11                        B.         Plaintiffs Lack Standing to Challenge BLM’s Procedural Compliance with
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                                                     the Regulatory Flexibility Act (Issue B-2a)………….…………………....14
                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12
                                                                                                          C.         BLM’s New Marginal Well Economic Analysis is Accurate and Consistent
                                                                                13                                   with the Record (Issue B-2b)………………………………………...……17
                                                 Attorneys at Law




                                                                                14                        D.         BLM’s Marginal Well Analysis
                                                                                                                     Supports the Revision Rule (Issue B-2c)……………………………….…18
                                                                                15
                                                                                               II.        BLM’s Cost Benefit Analysis Supports the Revision Rule (Issue C)…………….19
                                                                                16
                                                                                     CONCLUSION ................................................................................................................................19
                                                                                17

                                                                                18
                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28
                                                                                     LEGAL:10854-0001/12595657.1             -iii-                    Case No. 4:18-cv-05712
                                                                                          WESTERN ENERGY ALLIANCE AND INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                             CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                        Case 4:18-cv-05712-YGR Document 127 Filed 08/26/19 Page 4 of 27




                                                                                 1                                                    TABLE OF AUTHORITIES
                                                                                 2                                                                                                                                           Page
                                                                                 3

                                                                                 4 CASES

                                                                                 5    Altera Corp. & Subsidiaries v. Comm’r of Internal Revenue, 926 F.3d 1061
                                                                                             (9th Cir. 2019) ...................................................................................................................... 8
                                                                                 6
                                                                                     Desert Survivors v. U.S. Dep’t of Interior, 321 F. Supp. 3d 1011(N.D. Cal. 2018) ......................... 8
                                                                                 7
                                                                                      Air Transp. Ass’n of Am. v. Civil Aeronautics Bd., 732 F.2d 219 (D.C. Cir. 1984).. .................... 16
                                                                                 8
                                                                                      Baltimore Gas & Elec. Co. v. Natural Res. Def. Council, 462 U.S. 87 (1983).. ........................... 18
                                                                                 9
                                                                                     Bowman Transp., Inc. v. Arkansas–Best Freight System, Inc., 419 U.S. 281 (1974)………………8
                                                                                10
                                                                                     California ex rel. Becerra v. U.S. Dep’t of the Interior,
                                                                                11          381 F. Supp.3d 1153 (N.D. Cal. 2019)……………………………………………………18
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12 California v. BLM, No. 17-7186 (consolidated) (N.D. Cal.)……………………………….10,12,15

                                                                                13 Celotex Corp. v. Catrett, 477 U.S. 317 (1986)…………………………………………….......... …7
                                                 Attorneys at Law




                                                                                14 Cement Kiln Recycling Coal. v. E.P.A., 255 F.3d 855 (D.C. Cir. 2001)…………….…………….14

                                                                                15 Cty. of San Diego v. Babbitt, 847 F. Supp. 768 (S.D. Cal. 1994)……… ................................ …….7

                                                                                16 Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837 (1984)……………………....17

                                                                                17 Ctr. for Biological Diversity v. U.S. Fish & Wildlife Serv., 450 F.3d 930 (9th Cir. 2006)…….…16

                                                                                18 Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117 (2016)……………………………...……….8
                                                                                19 Envtl. Def. Ctr., Inc. v. U.S. E.P.A., 344 F.3d 832 (9th Cir. 2003)……………….…………….…15

                                                                                20 F.C.C. v. Fox Television Stations, Inc., 556 U.S. 502 (2009)……………………...………….....8, 9

                                                                                21 Idaho Farm Bureau Fed’n v. Babbitt, 58 F.3d 1392 (9th Cir. 1995)……………………………...15

                                                                                22 Kobach v. United States Election Assistance Comm’n, 772 F.3d 1183 (10th Cir. 2014)… ........ ….8

                                                                                23 Marathon Oil Co. v. Andrus, 452 F. Supp. 548 (D. Wyo. 1978). ..................................................... 4

                                                                                24 Michigan v. E.P.A., 135 S. Ct. 2699 (2015)………………………………………………………17

                                                                                25 Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co.,
                                                                                           463 U.S. 29 (1983)……………………………………………………………..……9,17, 18
                                                                                26
                                                                                   Nat’l Ass’n of Home Builders v. Norton, 340 F.3d 835 (9th Cir. 2003)…………………………..18
                                                                                27
                                                                                   New York v. U.S. E.P.A., 413 F.3d 3 (D.C. Cir. 2005)…………………………………....………14
                                                                                28
                                                                                   LEGAL:10854-0001/12595657.1                      -iv-                      Case No. 4:18-cv-05712
                                                                                          WESTERN ENERGY ALLIANCE AND INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                             CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                         Case 4:18-cv-05712-YGR Document 127 Filed 08/26/19 Page 5 of 27




                                                                                 1 Occidental Eng’g Co. v. I.N.S., 753 F.2d 766 (9th Cir. 1985)………………………………….….7

                                                                                 2 Organized Vill. of Kake v. U.S. Dep’t of Agric., 795 F.3d 956 (9th Cir. 2015)……….…………...8

                                                                                 3 Ranchers Cattlemen Action Legal Fund United Stockgrowers of Am.
                                                                                    v. U.S. Dep’t of Agric., 415 F.3d 1078 (9th Cir. 2005)………………………………………….15
                                                                                 4
                                                                                   San Luis & Delta-Mendota Water Auth. v. Jewell, 747 F.3d 581 (9th Cir. 2014)………………..16
                                                                                 5
                                                                                   U.S. Citrus Sci. Council v. U.S. Dep’t of Agric., 312 F. Supp. 3d 884
                                                                                 6         (E.D. Cal. 2018) …………………………………………………………………………..14

                                                                                 7 W. Energy Alliance v. Jewell, (D. Wyo. Nov. 23, 2016)………………………………………….15

                                                                                 8

                                                                                 9 STATUTES

                                                                                10 5 U.S.C. § 553.. ............................................................................................................................... 18

                                                                                11 5 U.S.C. § 611(a)(1).. ...................................................................................................................... 14
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12 30 U.S.C. § 187 ................................................................................................................................. 3

                                                                                13 § 3179.6…… …………………………………………………………………….………………...7
                                                 Attorneys at Law




                                                                                14 § 3179.103…………………………………………………………………………………………..7

                                                                                15 § 3179.103(c)(2)……………………………………………………………….…………………....7

                                                                                16 § 3179.105…………………………………………………………………….…………………….7

                                                                                17
                                                                                      FEDERAL REGISTER
                                                                                18
                                                                                      66 Fed. Reg. 28, 355(May 18, 2001)…………….………………………………………….……13
                                                                                19

                                                                                20 OTHER AUTHORITIES

                                                                                21 Manual of Oil & Gas Terms (16th ed. 2015)……………………………………………………..10

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28
                                                                                      LEGAL:10854-0001/12595657.1             -v-                      Case No. 4:18-cv-05712
                                                                                           WESTERN ENERGY ALLIANCE AND INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                              CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                          Case 4:18-cv-05712-YGR Document 127 Filed 08/26/19 Page 6 of 27




                                                                                 1                                 ANNOTATED TABLE OF CONTENTS
                                                                                                                                                                                    Page
                                                                                 2
                                                                                     I.       BLM Has Provided “Good Reasons” to Reduce Impacts on Marginal Wells via the
                                                                                 3            Revision Rule (Issue B)                                                                  9
                                                                                 4            A.       The Administrative Record Supports BLM’s Decision to Reduce the Excessive
                                                                                                       Regulatory Burdens Associated with the 2016 Rule (Issue B-1)              10
                                                                                 5
                                                                                              B.       Plaintiffs Lack Standing to Challenge BLM’s Procedural Compliance with the
                                                                                 6                     Regulatory Flexibility Act (Issue B-2a)                                       14
                                                                                 7            C.       BLM’s New Marginal Well Economic Analysis is Accurate and Consistent with
                                                                                                       the Record (Issue B-2b)                                                   17
                                                                                 8
                                                                                              D.       BLM’s Marginal Well Analysis Supports the Revision Rule (Issue B-2c)          18
                                                                                 9
                                                                                     II.      BLM’s Cost Benefit Analysis Supports the Revision Rule (Issue C)                       19
                                                                                10

                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12

                                                                                13
                                                 Attorneys at Law




                                                                                14

                                                                                15

                                                                                16

                                                                                17

                                                                                18
                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28   LEGAL:10854-0001/12595657.1                                       Case No. 4:18-cv-05712
                                                                                                                              -1-
                                                                                           WESTERN ENERGY ALLIANCE AND INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                              CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                       Case 4:18-cv-05712-YGR Document 127 Filed 08/26/19 Page 7 of 27




                                                                                 1          NOTICE OF MOTION AND CROSS MOTION FOR SUMMARY JUDGMENT

                                                                                 2            Please take notice that on January 14, 2020 at 10:00 a.m. this Motion and Cross Motion for

                                                                                 3 Summary Judgment will be heard before the Honorable Judge Gonzalez Rogers. Defendant-

                                                                                 4 Intervenors Western Energy Alliance (“the Alliance”) and Independent Petroleum Association of

                                                                                 5
                                                                                     America (IPAA) move for summary judgment pursuant to Federal Rule of Civil Procedure 56.
                                                                                 6
                                                                                              For the reasons outlined in the following memorandum, the Alliance and IPAA are entitled
                                                                                 7
                                                                                     to judgment as a matter of law because the Bureau of Land Management (BLM) complied with the
                                                                                 8

                                                                                 9 Mineral Leasing Act (MLA), Federal Land Policy and Management Act (FLPMA),

                                                                                10 Administrative Procedure Act (APA), and National Environmental Policy Act (NEPA) in issuing

                                                                                11 its Rule titled Waste Prevention, Production Subject to Royalties, and Resource Conservation;
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12
                                                                                     Rescission or Revision of Certain Requirements (“Revision Rule”).
                                                                                13
                                                 Attorneys at Law




                                                                                14

                                                                                15

                                                                                16

                                                                                17

                                                                                18
                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28   LEGAL:10854-0001/12595657.1                                     Case No. 4:18-cv-05712
                                                                                                                            -1-
                                                                                         WESTERN ENERGY ALLIANCE AND INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                            CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                       Case 4:18-cv-05712-YGR Document 127 Filed 08/26/19 Page 8 of 27




                                                                                 1                            MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                 2            In 2016, the Bureau of Land Management (BLM) adopted a final rule titled Waste

                                                                                 3 Prevention, Production Subject to Royalties, and Resource Conservation (“2016 Rule”). This rule

                                                                                 4 imposed a host of regulatory requirements aimed at reducing air quality emissions from oil and

                                                                                 5 gas wells. Not only did BLM lack the statutory authority to impose these air quality measures,

                                                                                 6 BLM did not assess the impact of these costly and onerous requirements on low-production wells

                                                                                 7 (known as “marginal” wells), even though nearly three-quarters of the wells affected by the rule

                                                                                 8 are marginal.

                                                                                 9            BLM initiated a new rulemaking process to revise the 2016 Rule because of concerns it

                                                                                10 exceeded the agency’s statutory authority and unduly and unnecessarily burdened the development

                                                                                11 of domestic energy resources, particularly marginal wells. In response to comments on the
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12 proposed Revision Rule, BLM prepared an analysis that particularly analyzed the costs of

                                                                                13 compliance of the 2016 Rule on marginal wells. After finding that compliance costs of the 2016
                                                 Attorneys at Law




                                                                                14 Rule could consume significant portions of an operator’s annual revenues from a marginal well

                                                                                15 (up to 1,037 percent of annual revenue), BLM issued the Revision Rule to provide relief from the

                                                                                16 most onerous provisions of the 2016 Rule.

                                                                                17            BLM’s decision to issue the Revision Rule was reasonable and compliant with the APA,

                                                                                18 and Plaintiffs have not demonstrated otherwise. The new administrative record, including BLM’s
                                                                                19 new analysis of marginal wells, and its concerns with the legality of the 2016 Rule support BLM’s

                                                                                20 decision to revise the 2016 Rule. Further, BLM’s analysis of marginal wells was a reasonable and

                                                                                21 logical outgrowth of public comments on the proposed Revision Rule and accurately identified

                                                                                22 potential compliance costs from the 2016 Rule. Finally, BLM was not required to consider other

                                                                                23 revisions to the 2016 Rule tailored only to marginal wells. For these reasons, this Court should

                                                                                24 uphold the Revision Rule. In the event the Court finds for Plaintiffs, we respectfully request the

                                                                                25 opportunity to provide separate briefing on the issue of the proper remedy.

                                                                                26

                                                                                27

                                                                                28   LEGAL:10854-0001/12595657.1                                     Case No. 4:18-cv-05712
                                                                                                                                     -2-
                                                                                         WESTERN ENERGY ALLIANCE INDEPENDENT AND PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                            CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                       Case 4:18-cv-05712-YGR Document 127 Filed 08/26/19 Page 9 of 27




                                                                                 1                                      FACTUAL BACKGROUND1
                                                                                 2            Venting and flaring of natural gas is necessary for oil and natural gas production. As the

                                                                                 3 preamble to the final Revision Rule recognizes, “it is not uncommon for gas to reach the surface

                                                                                 4 that cannot be feasibly captured, used, or sold.” AR2.2 As a result, “[t]he venting or flaring of

                                                                                 5 some natural gas is a practically unavoidable consequence of oil and gas development.” Id. Some

                                                                                 6 of this gas is combusted (or “flared”), typically when an oil well produces associated gas in a

                                                                                 7 newly developing area or in a field that lacks adequate pipeline infrastructure. Id. Other gas is

                                                                                 8 released directly to the atmosphere (or “vented”) from various pieces of equipment used in the

                                                                                 9 production process.3 From an air emissions perspective, flaring is preferred to venting. See AR312

                                                                                10 (“The reductions in [volatile organic compounds (VOCs)] and [hazardous air pollutants (HAPs)]

                                                                                11 are expected to be driven almost entirely by the venting prohibition; flaring does not release VOCs
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12 or HAPs in substantial quantities . . . .”). Both gas flaring and gas venting have decreased in recent

                                                                                13 years due to improved state and federal regulations and technological and operational
                                                 Attorneys at Law




                                                                                14 advancements. See AR59, Table 2.7d (demonstrating a 25% decrease in total flared and vented gas

                                                                                15 from federal and Indian production between FY2015 and FY2016 despite production increases).

                                                                                16            Since it was enacted in 1920, the MLA has recognized the reality that some natural gas is

                                                                                17 and must be emitted during oil and gas development. Although the MLA directs BLM to prevent

                                                                                18 waste of oil and gas, not all lost gas is waste. See generally 30 U.S.C. § 187 (requiring oil and gas
                                                                                19 leases to provide “for the prevention of undue waste”); id. at § 225 (requiring lessees to “use all

                                                                                20 reasonable precautions to prevent waste of oil or gas.”). The Revision Rule observes “[t]he

                                                                                21 Department’s implementation of the MLA has long been informed by an understanding that there

                                                                                22 is a certain amount of unavoidable loss of oil and gas that is inherent in oil and gas production,

                                                                                23
                                                                                              1
                                                                                24           The parties submitted a Joint Statement Regarding Procedural History on March 1, 2019.
                                                                                   See ECF No. 98.
                                                                                           2
                                                                                25           Citations to the administrative record are abbreviated “AR” and omit leading zeros.
                                                                                           3
                                                                                             The primary sources of vented gas are pneumatic controller equipment, fugitive emission
                                                                                26 leaks from other equipment, liquids unloading, storage tanks, pneumatic pumps, engines, and well
                                                                                   completions and workovers. See AR55. Some of this equipment is designed to vent gas (e.g.,
                                                                                27 pneumatic controllers) and some venting may occur for safety reasons (e.g., from storage tanks).

                                                                                28   LEGAL:10854-0001/12595657.1                                      Case No. 4:18-cv-05712
                                                                                                                                       -3-
                                                                                            WESTERN ENERGY ALLIANCE INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                             CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                      Case 4:18-cv-05712-YGR Document 127 Filed 08/26/19 Page 10 of 27




                                                                                 1 and therefore, not all losses of gas may be considered ‘waste’ under the MLA.” AR2 (citing

                                                                                 2 Marathon Oil Co. v. Andrus, 452 F. Supp. 548, 551 (D. Wyo. 1978)).

                                                                                 3            For 36 years, BLM executed its MLA waste authority to regulate the venting and flaring of

                                                                                 4 natural gas during oil and gas operations under Notice to Lessees-4A (NTL-4A). AR3010-3015.

                                                                                 5 NTL-4A authorized venting and flaring in certain circumstances, including “with [BLM’s] prior

                                                                                 6 authorization or approval during drilling, completing, or producing operations” or “pursuant to the

                                                                                 7 rules, regulations, or orders of the appropriate State regulatory agency” if ratified. AR3010. It also

                                                                                 8 authorized venting and flaring for certain short-term events like emergencies, well purging, and

                                                                                 9 initial production tests. AR3012-13. For oil wells, NTL-4A allowed venting and flaring if

                                                                                10 “expenditures necessary to market or beneficially use such gas are not economically justified.”

                                                                                11 AR3013. The 2016 Rule purported to update and replace NTL-4A but in fact dramatically
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12 departed from BLM’s historical approach. AR910.

                                                                                13            The 2016 Rule exceeded BLM’s statutory authority in at least two critical respects: (1) it
                                                 Attorneys at Law




                                                                                14 ignored the agency’s longstanding recognition that the economics of capturing and marketing gas

                                                                                15 must be considered when determining what is and is not waste; and (2) it imposed a suite of air

                                                                                16 quality control requirements, when the Clean Air Act provides exclusive authority to the

                                                                                17 Environmental Protection Agency (EPA) and the States to regulate air quality. See Br. in Supp. of

                                                                                18 Industry Pet’rs’ Pet. for Review of Final Agency Action, No. 16cv00285-SWS, ECF No. 142
                                                                                19 (“Alliance/IPAA Merits Brief”). In 2017, the U.S. District Court for the District of Wyoming

                                                                                20 voiced serious concerns with the 2016 Rule’s statutory overreach, stating that the rule “upends the

                                                                                21 [Clean Air Act’s] cooperative federalism framework and usurps the authority Congress expressly

                                                                                22 delegated under the [Clean Air Act] to the EPA, states, and tribes to manage air quality.”

                                                                                23 AR15616. The Revision Rule recognizes these concerns, noting that “[t]he BLM’s experience in

                                                                                24 the litigation of the 2016 rule reinforces the BLM’s conclusion that the 2016 rule exceeded its

                                                                                25 statutory authority.” AR3. Specifically, the 2016 Rule “requir[ed] an operator to lose money

                                                                                26 capturing and marketing uneconomic gas” and “impermissibl[y] conflict[ed] with the regulation of

                                                                                27 air quality by the EPA or the States under the Clean Air Act.” AR3. In addition, the 2016 Rule

                                                                                28   LEGAL:10854-0001/12595657.1                                      Case No. 4:18-cv-05712
                                                                                                                                       -4-
                                                                                            WESTERN ENERGY ALLIANCE INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                             CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                      Case 4:18-cv-05712-YGR Document 127 Filed 08/26/19 Page 11 of 27




                                                                                 1 imposed compliance costs “well in excess of the value of the resource to be conserved.” AR7; see

                                                                                 2 also id. (“The BLM has made the policy determination that it is not appropriate for ‘waste

                                                                                 3 prevention’ regulations to impose compliance costs greater than the value of the resources they are

                                                                                 4 expected to conserve.”).

                                                                                 5            BLM fixed these fundamental illegalities by revising the 2016 Rule. First, BLM rescinded

                                                                                 6 certain requirements of the 2016 Rule that regulated air quality: waste minimization plans; well

                                                                                 7 drilling; well completion and related operations; pneumatic controller equipment; pneumatic

                                                                                 8 diaphragm pump equipment; storage vessel equipment; and leak detection and repair. AR7. Each

                                                                                 9 of these provisions required operators to replace equipment or otherwise control or reduce

                                                                                10 emissions to improve air quality. See e.g., AR911 (“The BLM aligned the requirements of [the

                                                                                11 2016 Rule] with similar [air quality] requirements adopted by the EPA and States. . . .”); AR7
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12 (“Many of the rescinded provisions of the 2016 rule focused on controlling emissions from

                                                                                13 sources and operations, which are regulated by EPA under its Clean Air Act authority, and for
                                                 Attorneys at Law




                                                                                14 which there are analogous EPA regulations . . . .”). As BLM states in the preamble to the Revision

                                                                                15 Rule, “[b]y removing the duplicative emissions-targeting provisions, the final rule falls squarely

                                                                                16 within the scope of the BLM’s authority to prevent waste and leaves the regulation of air

                                                                                17 emissions to the EPA, the agency with the experience, expertise, and clear statutory authority to do

                                                                                18 so.” AR8.
                                                                                19            Second, BLM revised the definition of “waste,” and the operative term of “avoidably lost,”

                                                                                20 to align with the decades-old regulation of waste by avoiding regulatory requirements that impose

                                                                                21 compliance costs greater than the value of the resources they are expected to conserve. AR7. BLM

                                                                                22 also modified gas-capture, downhole well maintenance, liquids unloading and measuring and

                                                                                23 reporting requirements and made other changes to NTL-4A, like the general requirement that

                                                                                24 operators flare rather than vent uncaptured gas. AR7.

                                                                                25            Finally, BLM removed and adjusted provisions of the 2016 Rule that “placed a particular

                                                                                26 compliance burden on operators of marginal or low-producing wells” finding that these provisions

                                                                                27 posed “a substantial risk that many of these wells would not be economical to operate with the

                                                                                28   LEGAL:10854-0001/12595657.1                                      Case No. 4:18-cv-05712
                                                                                                                                      -5-
                                                                                            WESTERN ENERGY ALLIANCE INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                             CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                      Case 4:18-cv-05712-YGR Document 127 Filed 08/26/19 Page 12 of 27




                                                                                 1 additional compliance costs.” AR4. In response to public comment on the proposed Revision

                                                                                 2 Rule,4 BLM conducted a new analysis of the per-well reduction in revenue on marginal wells.

                                                                                 3 AR102-106 (BLM’s new marginal well analysis as part of the RIA). BLM’s marginal well

                                                                                 4 analysis found that the 2016 Rule would impose significant impacts to marginal wells whether

                                                                                 5 based on annualized costs or projected lifetime costs. AR4 (revenue reduction ranging from 24

                                                                                 6 percent to 236 percent for marginal oil wells, and 86 percent to 1,037 percent for marginal gas

                                                                                 7 wells depending on various inputs). BLM also concluded that:

                                                                                 8            [While] [p]roduction from marginal wells represents a smaller fraction of total oil
                                                                                              and gas production than that of non-marginal wells . . . this means that any
                                                                                 9            associated regulatory burdens would have a disproportionate impact on marginal
                                                                                              wells, since the compliance costs represent a much higher fraction of oil and gas
                                                                                10            revenues for marginal wells than they do for non-marginal wells.

                                                                                11 AR4. And the agency also explained why the exemption process under the 2016 Rule, which
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12 purported to reduce burdens on marginal wells, was unclear, impractical, and not a viable solution.

                                                                                13 AR105 (“Given the prevalence of marginal wells, the economic exemption process contained in
                                                 Attorneys at Law




                                                                                14 the 2016 rule was likely to impose a substantial . . . administrative burden on both the operators of

                                                                                15 marginal wells and the BLM.”). Avoiding these impacts is critical given that 70-80 percent of the

                                                                                16 wells subject to the 2016 and Revision Rules, or approximately 69,000 wells, are considered

                                                                                17 “marginal.” See AR4 at n.9. For each of these reasons, BLM decided to “replace[] the

                                                                                18 requirements contained in the 2016 Rule with requirements similar to, but with notable
                                                                                19 improvements on, those contained in NTL-4A.” AR6-7.

                                                                                20            With these changes, however, the Revision Rule does not merely revert to the regulatory
                                                                                21 landscape that existed before the 2016 Rule. Although the Citizen Groups repeatedly characterize

                                                                                22 the Revision Rule as a “rescission” or repeal of the 2016 Rule, the Revision Rule actually retains

                                                                                23 some provisions from the 2016 Rule to which oil and operators objected. See generally ECF No.

                                                                                24 109 (repeatedly characterizing the Revision Rule as a full “[r]escission”); compare ECF No. 108

                                                                                25

                                                                                26            4
                                                                                            See AR119228–119494 at app. F (explaining the 2016 Rule’s “per-company profit
                                                                                   margin” estimate was a meaningless way of assessing the impact of either rule and urging BLM to
                                                                                27 conduct a per-well economic analysis).

                                                                                28   LEGAL:10854-0001/12595657.1                                      Case No. 4:18-cv-05712
                                                                                                                                       -6-
                                                                                            WESTERN ENERGY ALLIANCE INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                             CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                      Case 4:18-cv-05712-YGR Document 127 Filed 08/26/19 Page 13 of 27




                                                                                 1 at 2 (characterizing the Revision Rule as a repeal of “key requirements”).5 For example, like the

                                                                                 2 2016 Rule, the Revision Rule prohibits venting of gas except in limited circumstances. See AR16

                                                                                 3 (explaining that “the final [Revision] rule retains most of the provisions in previous § 3179.6” that

                                                                                 4 limited venting); AR119287-289 (in comments on 2016 Rule, objecting to venting limitations).

                                                                                 5 Further, both the Revision Rule and 2016 Rule exclude from treatment as emergencies gas flared

                                                                                 6 where pipelines lack sufficient transportation capacity to carry the gas from production fields to

                                                                                 7 markets. See AR30 (excluding gas flared due to lack of pipeline capacity from definition of

                                                                                 8 emergency in section 3179.103(c)(2)); AR17 (“The provisions in final § 3179.103 [in the Revision

                                                                                 9 Rule] are nearly identical to those in previous § 3179.105.”); AR119340-341 (objecting to the

                                                                                10 narrow proposed emergency limitations in 2016 Rule). Thus, the Revision Rule contains

                                                                                11 provisions that more strictly regulate venting and flaring than did NTL 4A.
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12                                      STANDARD OF REVIEW
                                                                                13            “[S]ummary judgment is an appropriate mechanism for deciding the legal question of
                                                 Attorneys at Law




                                                                                14 whether the agency could reasonably have found the facts as it did.” Occidental Eng’g Co. v.

                                                                                15 I.N.S., 753 F.2d 766, 769–70 (9th Cir. 1985). “The moving party has the initial burden of

                                                                                16 demonstrating that summary judgment is proper.” Cty. of San Diego v. Babbitt, 847 F. Supp. 768,

                                                                                17 771–72 (S.D. Cal. 1994), aff’d, 61 F.3d 909 (9th Cir. 1995). If satisfied, the burden shifts to the

                                                                                18 nonmoving part to show that summary judgment should not be granted. Id. However, the
                                                                                19 “ultimate burden of persuasion . . . always remains on the moving party.”6 Celotex Corp. v.

                                                                                20 Catrett, 477 U.S. 317, 330 (1986).

                                                                                21            The APA standard of review is no more stringent when an agency changes its position than

                                                                                22 when it issues a new rule. “Agencies are free to change their existing policies as long as they

                                                                                23
                                                                                              5
                                                                                24           Citations to specific pages of ECF-filed documents reference the page numbers identified
                                                                                   in the original document and not the ECF-stamped page numbers.
                                                                                           6
                                                                                25            State Plaintiffs have argued that the arbitrary and capricious standard is “‘very
                                                                                   deferential’ to the agency’s determination, and a presumption of validity attaches to the agency
                                                                                26 action such that the burden of proof rests with the party challenging it.” State Resp’ts’ Opp’n to
                                                                                   Pets. for Review at 9, No. 16cv00285-SWS, ECF No. 174 (D. Wyo. Dec. 11, 2017) (quoting
                                                                                27 Kobach v. United States Election Assistance Comm’n, 772 F.3d 1183, 1197 (10th Cir. 2014)).

                                                                                28   LEGAL:10854-0001/12595657.1                                      Case No. 4:18-cv-05712
                                                                                                                                     -7-
                                                                                            WESTERN ENERGY ALLIANCE INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                             CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                      Case 4:18-cv-05712-YGR Document 127 Filed 08/26/19 Page 14 of 27




                                                                                 1 provide a reasoned explanation for the change.” Encino Motorcars, LLC v. Navarro, 136 S. Ct.

                                                                                 2 2117, 2125 (2016) (citation omitted). The APA does not distinguish between an “initial agency

                                                                                 3 action and subsequent agency action undoing or revising that action.” F.C.C. v. Fox Television

                                                                                 4 Stations, Inc., 556 U.S. 502, 515 (2009). Therefore, an agency is not required to provide more

                                                                                 5 substantial justification for a “subsequent agency action undoing or revising” its initial action than

                                                                                 6 it provided for its initial action. Id.; accord Desert Survivors v. U.S. Dep’t of Interior, 321 F.

                                                                                 7 Supp. 3d 1011, 1040 (N.D. Cal. 2018). Rather, an agency’s policy change “complies with the

                                                                                 8 APA if the agency (1) displays ‘awareness that it is changing position,’ (2) shows that ‘the new

                                                                                 9 policy is permissible under the statute,’ (3) ‘believes’ the new policy is better, and (4) provides

                                                                                10 ‘good reasons’ for the new policy, which, if the ‘new policy rests upon factual findings that

                                                                                11 contradict those which underlay its prior policy,’ must include ‘a reasoned explanation . . . for
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12 disregarding facts and circumstances that underlay or were engendered by the prior

                                                                                13 policy.’” Organized Vill. of Kake v. U.S. Dep’t of Agric., 795 F.3d 956, 966 (9th Cir. 2015)
                                                 Attorneys at Law




                                                                                14 (quoting F.C.C., 556 U.S. at 515–16) (emphasis omitted)).

                                                                                15            Although an agency must demonstrate good reasons for a change in policy, “it need not

                                                                                16 demonstrate to a court’s satisfaction that the reasons for the new policy are better than the reasons

                                                                                17 for the old one; it suffices that the new policy is permissible under the statute, that there are good

                                                                                18 reasons for it, and that the agency believes it to be better, which the conscious change of course
                                                                                19 adequately indicates.” Fox Television Stations, 556 U.S. at 515 (emphasis in original). The

                                                                                20 standard of review is narrow. Id. at 513. A court may not “substitute its judgement for that of the

                                                                                21 agency . . . and should uphold a decision of less than ideal clarity if the agency’s path may

                                                                                22 reasonably be discerned.” Id. at 513-514 (quoting Bowman Transp., Inc. v. Arkansas–Best Freight

                                                                                23 System, Inc., 419 U.S. 281, 286 (1974)) (citation omitted); accord Altera Corp. & Subsidiaries v.

                                                                                24 Comm’r of Internal Revenue, 926 F.3d 1061, 1080 (9th Cir. 2019) (“[W]e may not set aside

                                                                                25 agency action simply because the rulemaking process could have been improved; rather, we must

                                                                                26 determine whether the agency’s ‘path may reasonably be discerned.’”) (citations omitted).

                                                                                27

                                                                                28   LEGAL:10854-0001/12595657.1                                      Case No. 4:18-cv-05712
                                                                                                                                      -8-
                                                                                            WESTERN ENERGY ALLIANCE INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                             CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                      Case 4:18-cv-05712-YGR Document 127 Filed 08/26/19 Page 15 of 27




                                                                                 1                                              ARGUMENT
                                                                                 2            This Court should uphold the Revision Rule for the reasons outlined in the Federal

                                                                                 3 Defendants’ Cross Motion for Summary Judgment, ECF No. 123, and American Petroleum

                                                                                 4 Institute’s (API) Cross Motion for Summary Judgment, both of which the Alliance and IPAA

                                                                                 5 adopt and incorporate as their own. Additionally, the Court should uphold the Revision Rule

                                                                                 6 because BLM reasonably revised the 2016 Rule to reduce the significant and excessive economic

                                                                                 7 burden on marginal wells based on a revised economic analysis.7

                                                                                 8            I.       BLM Has Provided “Good Reasons” to Reduce Impacts on Marginal Wells via
                                                                                                       the Revision Rule (Issue B)
                                                                                 9
                                                                                              BLM reasonably chose to remove provisions of the 2016 Rule that not only violated its
                                                                                10
                                                                                     statutory authority but would have cost operators of marginal gas wells up to 1,037 percent of
                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                     annual revenues from those wells’ production, imposing a significant risk of well shut-in or
                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12
                                                                                     premature abandonment. In addition, BLM’s 2016 economic analysis was fundamentally flawed
                                                                                13
                                                 Attorneys at Law




                                                                                     because it assessed costs on a per-company rather than a per-well basis, which allowed the agency
                                                                                14
                                                                                     to ignore substantial impacts to marginal wells. Given that as many as 80 percent of the wells
                                                                                15
                                                                                     affected by the 2016 and Revision Rules are marginal, BLM’s decision to revise its economic
                                                                                16
                                                                                     analysis and reduce the potentially significant economic burden on those wells based on that
                                                                                17
                                                                                     analysis is particularly justified. See Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut.
                                                                                18
                                                                                     Auto. Ins. Co., 463 U.S. 29, 59 (1983) (“a change in administration brought about by the people
                                                                                19
                                                                                     casting their votes is a perfectly reasonable basis for an executive agency’s reappraisal of the costs
                                                                                20
                                                                                     and benefits of its programs and regulations.”); see also Fox Television Stations, 556 U.S. at 514-
                                                                                21
                                                                                     15.
                                                                                22

                                                                                23

                                                                                24

                                                                                25
                                                                                              7
                                                                                            Consistent with the Court’s direction, the Alliance and IPAA have coordinated with API
                                                                                26 to avoid duplication of issues. Accordingly, this brief focuses on BLM’s economic analyses
                                                                                   regarding marginal well impacts while API’s brief focuses on the scope of BLM’s authority under
                                                                                27 the MLA to regulate waste.

                                                                                28   LEGAL:10854-0001/12595657.1                                      Case No. 4:18-cv-05712
                                                                                                                                      -9-
                                                                                            WESTERN ENERGY ALLIANCE INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                             CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                      Case 4:18-cv-05712-YGR Document 127 Filed 08/26/19 Page 16 of 27




                                                                                 1            A. The Administrative Record Supports BLM’s Decision to Reduce the Excessive
                                                                                                 Regulatory Burdens Associated with the 2016 Rule (Issue B-1)
                                                                                 2
                                                                                              BLM reasonably concluded that the 2016 Rule would have “added regulatory burdens that
                                                                                 3
                                                                                     unnecessarily encumber energy production, constrain economic growth, and prevent job creation.”
                                                                                 4
                                                                                     AR1. Plaintiffs disagree with BLM’s decision by clinging to BLM’s outdated and flawed 2016
                                                                                 5
                                                                                     Rule economic analysis while disregarding critical aspects of the new administrative record and
                                                                                 6
                                                                                     analysis which fully support the Revision Rule. Most significant, Plaintiffs continue to cite to
                                                                                 7
                                                                                     BLM’s prior conclusion that, on a per-company revenue basis, the 2016 Rule imposed nominal
                                                                                 8
                                                                                     compliance costs. ECF No. 109 at 15-16; ECF No. 108 at 20. Citizen Groups particularly tout
                                                                                 9
                                                                                     these per-company costs without recognizing that the Revision Rule administrative record
                                                                                10
                                                                                     contains additional information on marginal wells that BLM did not consider during development
                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                     of the 2016 Rule. See ECF No. 109 at 15 (claiming that the Revision Rule has “substantially the
                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12
                                                                                     same factual record” as the 2016 Rule). This fuller record reinforces that assessing the costs and
                                                                                13
                                                 Attorneys at Law




                                                                                     burdens of the 2016 Rule on a per-company basis is meaningless. AR 119236-39.
                                                                                14
                                                                                              Instead, because oil and gas operators make economic decisions about marginal wells on a
                                                                                15
                                                                                     per-well basis—i.e., whether to let a well continue to produce or either shut it in or abandon it
                                                                                16
                                                                                     because it is not economic—and not on a company-wide basis, it is necessary to analyze the rule’s
                                                                                17
                                                                                     impacts on a per-well and not a per-company basis.8 See, e.g., AR119236-39 (explaining how
                                                                                18
                                                                                     operators evaluate the economics of each marginal well). BLM accomplished this in two important
                                                                                19
                                                                                     (and new) ways in the administrative record supporting the Revision Rule. First, the RIA assesses
                                                                                20
                                                                                     the impacts of the 2016 Rule on a “per-well” basis, comparing per-well impacts under the 2016
                                                                                21
                                                                                     Rule and the per-well impacts of the Revision Rule to derive an estimated revenue impact to
                                                                                22

                                                                                23            8
                                                                                              To “shut in” a well is to temporarily close down a producing well; to “abandon” a well is
                                                                                24   to permanently cease production. Williams & Meyers, Manual of Oil & Gas Terms (16th ed.
                                                                                     2015) (definitions of “shut-in well” and “abandoned well”). Shutting in a well, however, does not
                                                                                25   involve simply flipping a switch; rather, repeatedly choking back or shutting in a well can damage
                                                                                     the wellbore and mineral formation, thus yielding a less productive well over time and
                                                                                26   exacerbating waste in the ground. See e.g., [Proposed] Intervenor-Def. Am. Petroleum Institute
                                                                                     Opp’n to Pls.’ Mots. for Prelim. Inj., at 13-16, California v. BLM, No. 17-7186 (consolidated)
                                                                                27   (N.D. Cal.) (explaining the consequences of temporary and permanent shut-ins).
                                                                                28   LEGAL:10854-0001/12595657.1                                      Case No. 4:18-cv-05712
                                                                                                                                     -10-
                                                                                            WESTERN ENERGY ALLIANCE INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                             CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                      Case 4:18-cv-05712-YGR Document 127 Filed 08/26/19 Page 17 of 27




                                                                                 1 marginal wells. AR102. Second, the RIA analyzes the impact of the individual requirements

                                                                                 2 removed from the 2016 Rule, which included assessments of how those provisions would have

                                                                                 3 burdened marginal wells. See e.g., AR88-90.

                                                                                 4            Based on this analysis, BLM estimates the compliance costs of the 2016 Rule would have

                                                                                 5 been 24 percent of an operator’s annual revenues from the highest-producing marginal oil wells

                                                                                 6 and 86 percent of an operator’s annual revenues from the highest-producing marginal gas wells.

                                                                                 7 AR1. Compliance costs would make up even a larger share of annual revenues from lower-

                                                                                 8 producing marginal wells. AR103 (finding compliance costs to be as high as 236 percent of annual

                                                                                 9 revenues for oil wells and 1,037 percent of annual revenues for gas wells). BLM summarizes the

                                                                                10 choice these compliance costs would leave operators: “either shut[-in] a marginal well or assum[e]

                                                                                11 unwarranted administrative burdens . . . represent[ing] a substantial loss of income for companies
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12 operating marginal wells.” 9 AR105. Removal of the costliest components of the 2016 Rule also

                                                                                13 avoids premature marginal well shut-in thereby avoiding the waste and negative economic impact
                                                 Attorneys at Law




                                                                                14 associated with stranded production.10 AR2.

                                                                                15            Employing the new analysis, BLM estimates the Revision Rule will generate a net benefit

                                                                                16 over 10 years ranging from $734 million-$1.009 billion, compared to net costs under the 2016

                                                                                17 Rule of $814 million to $1.2 billion, much of which are costs that would have been

                                                                                18 disproportionately borne by operators of marginal wells. AR36-37; see also AR112. In the face of
                                                                                19 this more robust administrative record and economic analyses, Citizen Groups’ claim that BLM

                                                                                20 made its decision on “substantially the same factual record” and “came to [its] conclusion in

                                                                                21 response to Executive Order 13,783—with no supporting analysis—well before it proposed the

                                                                                22
                                                                                            9
                                                                                              The Alliance and IPAA provided comment on why even small increases in well operating
                                                                                23 costs at marginal wells can render a well unprofitable to operate. See AR119398. When a marginal

                                                                                24 well becomes uneconomic, it must either operate at a loss or be shut in prior to the natural end of
                                                                                   its life. Id. The Alliance and IPAA estimated the consequence to be a loss of approximately 8.5
                                                                                25 million barrels of oil under the 2016 Rule compared with a loss of approximately 768,000 barrels
                                                                                   of oil under the Revision Rule. AR119400.
                                                                                26          10
                                                                                               “Oil and gas production from marginal wells on Federal land provide[s] a significant
                                                                                   economic contribution to the national economy” estimated to be about $2.9 billion in output.
                                                                                27 AR106 at tbl. 4.5.6.

                                                                                28   LEGAL:10854-0001/12595657.1                                      Case No. 4:18-cv-05712
                                                                                                                                    -11-
                                                                                            WESTERN ENERGY ALLIANCE INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                             CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                      Case 4:18-cv-05712-YGR Document 127 Filed 08/26/19 Page 18 of 27




                                                                                 1 [Revision Rule] or accepted public comment” simply rings hollow and should be rejected.11 See

                                                                                 2 ECF No. 109 at 15-16.

                                                                                 3            Plaintiffs also attempt to read significance into BLM’s findings that the Revision Rule will

                                                                                 4 not encumber energy production or alter investment and employment decisions of firms. See ECF

                                                                                 5 No. 108 at 21; ECF No. 109 at 16. These findings, however, are irrelevant to BLM’s efforts to

                                                                                 6 implement Executive Order 13,783, which announces a national policy of “avoiding regulatory

                                                                                 7 burdens that unnecessarily encumber energy production, constrain economic growth, and prevent

                                                                                 8 job creation” and directs federal agencies to “appropriately suspend, revise, or rescind those

                                                                                 9 [rules] that unduly burden the development of domestic energy resources beyond the degree

                                                                                10 necessary to protect the public interest or otherwise comply with the law.” AR1871.

                                                                                11            BLM’s findings with respect to the Revision Rule’s impact on employment and investment
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12 decisions satisfy a requirement of President Obama’s Executive Order 13,563 (Jan. 18, 2011),

                                                                                13 which requires different considerations than Executive Order 13,783. Executive Order 13,563
                                                 Attorneys at Law




                                                                                14 directs agencies to specifically consider the regulatory impact of agency actions on employment.

                                                                                15 See Improving Regulation and Regulatory Review, 76 Fed. Reg. 3821, 3821 (Jan. 18, 2011).

                                                                                16 BLM’s finding that the Revision Rule will not “substantially alter the . . . employment decisions of

                                                                                17 firms” fulfills the directives of Executive Order 13,563.12 See AR23. Similarly, BLM’s findings

                                                                                18 with respect to the Revision Rule’s impact on energy distribution, supply, and use satisfy a
                                                                                19 requirement of President George W. Bush’s Executive Order 13,211 (May 18, 2001). See AR28.

                                                                                20
                                                                                              11
                                                                                21              Citizen Groups also argue that “this Court rejected an identical argument used by BLM
                                                                                     in an attempt to defend its decision to suspend the [2016] Rule. . . .” ECF No. 109 at 16 (citing
                                                                                22   California v. BLM, 286 F. Supp.3d 1054, 1067 (N.D. Cal. 2018)). This ruling was on a motion for
                                                                                     preliminary injunction and neither resolved the merits of the case nor was based on an
                                                                                23   administrative record (which had not yet been filed by BLM at that early stage of that case). See
                                                                                24   id. Further, the Court’s findings relate to a regulatory action that predates the new administrative
                                                                                     record upon which BLM justifies its decision to promulgate the Revision Rule.
                                                                                             12
                                                                                25              Citizen Groups ignore that BLM qualified its finding by recognizing “that there may be
                                                                                     a small positive impact on investment and employment due to the reduction in compliance
                                                                                26   burdens if the output effects dominate” and that “[t]he magnitude of the reductions will be
                                                                                     relatively small but could carry competitiveness impacts, specifically on marginal wells on Federal
                                                                                27   lands, encouraging investment.” AR23.
                                                                                28   LEGAL:10854-0001/12595657.1                                      Case No. 4:18-cv-05712
                                                                                                                                      -12-
                                                                                            WESTERN ENERGY ALLIANCE INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                             CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                      Case 4:18-cv-05712-YGR Document 127 Filed 08/26/19 Page 19 of 27




                                                                                 1 This Executive Order requires agencies to develop Statements of Energy Effects for certain

                                                                                 2 actions that are “likely to have a significant adverse effect on the supply, distribution, or use of

                                                                                 3 energy” or are designated as a “significant energy action.” See Actions Concerning Regulations

                                                                                 4 That Significantly Affect Energy Supply, Distribution, or Use, 66 Fed. Reg. 28,355, 28,355–59

                                                                                 5 (May 18, 2001). The findings that the Revision Rule may not substantially alter employment and

                                                                                 6 will not “have an impact on the supply, distribution, or use of energy” does not preclude BLM

                                                                                 7 from concluding that elements of the 2016 Rule unduly burdened energy resources under

                                                                                 8 Executive Order 13,783.13

                                                                                 9            Finally, Citizen Groups point to BLM’s determination that the Revision Rule would cause

                                                                                10 299 billion cubic feet (Bcf) of gas to be vented or flared rather than sold to argue that the Revision

                                                                                11 Rule will not unduly burden energy development under Executive Order 13,783. ECF No. 109 at
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12 16; see AR22. Yet Citizen Groups ignore that the 2016 Rule would have required oil and gas

                                                                                13 operators to capture at least some of this gas at an economic loss, or more likely shut in, because
                                                 Attorneys at Law




                                                                                14 the 2016 Rule required gas capture regardless of whether it was economically prudent to do so.

                                                                                15 See generally API’s Cross Motion for Summary Judgment and Memorandum in Support. Further,

                                                                                16 Citizen Groups neglect to mention that this amount is negligible at just 0.109% of total U.S.

                                                                                17 natural gas production in 2015, see AR91, or to reference BLM’s finding that “the reduction in

                                                                                18 compliance burdens [under the Revision Rule] might spur additional production on Federal and
                                                                                19 Indian lands . . . .” AR93. Regardless, weighing all the other aspects of the 2016 Rule, BLM’s

                                                                                20 decision to promulgate the Revision Rule despite some evidence of potential forgone gas

                                                                                21
                                                                                              13
                                                                                             The conclusion that the Revision Rule is not likely to have a significant adverse effect
                                                                                22 on the national supply, distribution, or use of energy and is not a “significant energy action” is not
                                                                                   unexpected. An example of a “significant energy action” is the Clean Power Plan, which was
                                                                                23 intended to dramatically reduce carbon dioxides from the entire utility power sector. See Carbon

                                                                                24 Pollution Emission Guidelines for Existing Stationary Sources: Electric Utility Generating Units,
                                                                                   80 Fed. Reg. 64,662, 64,940 (Oct. 23, 2015) (“This action . . . is likely to have a significant effect
                                                                                25 on the supply, distribution, or use of energy” including “a 1 to 2 percent change in retail electricity
                                                                                   prices on average across the contiguous U.S. in 2025, and a 22 to 23 percent reduction in coal-
                                                                                26 fired electricity generation . . . .”); compare to Revision Rule at AR1-2 (“Federal onshore
                                                                                   production lands accounted for approximately 9 percent of domestic natural gas production, 5
                                                                                27 percent of U.S. natural gas liquids production, and 5 percent of domestically produced oil.”).

                                                                                28   LEGAL:10854-0001/12595657.1                                      Case No. 4:18-cv-05712
                                                                                                                                     -13-
                                                                                            WESTERN ENERGY ALLIANCE INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                             CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                      Case 4:18-cv-05712-YGR Document 127 Filed 08/26/19 Page 20 of 27




                                                                                 1 production does not render its decision based on the entire record arbitrary or capricious. See New

                                                                                 2 York v. U.S. E.P.A., 413 F.3d 3, 31 (D.C. Cir. 2005) (“Nor does the fact that ‘the evidence in the

                                                                                 3 record may also support other conclusions ... prevent us from concluding that [the agency’s]

                                                                                 4 decisions were rational and supported by the record.’”).

                                                                                 5            B. Plaintiffs Lack Standing to Challenge BLM’s Procedural Compliance with the
                                                                                                 Regulatory Flexibility Act (Issue B-2a)
                                                                                 6
                                                                                              Plaintiffs lack standing to challenge the adequacy of notice of BLM’s marginal well
                                                                                 7
                                                                                     analysis under the Regulatory Flexibility Act (RFA). BLM conducted the marginal well analysis
                                                                                 8
                                                                                     to comply with its RFA obligations to “determine whether there would be a significant economic
                                                                                 9
                                                                                     impact on a substantial number of small entities.” AR40. Because “the vast majority of entities
                                                                                10
                                                                                     operating [on federal and Indian leases] are small businesses” BLM concluded “the final rule will
                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                     likely affect a substantial number of small entities.” AR24; see also AR4 (estimating 73.3 percent
                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12
                                                                                     of all wells affected by the Revision Rule are marginal wells). BLM also concluded that the 2016
                                                                                13
                                                 Attorneys at Law




                                                                                     Rule would have had a “disproportionate impact on marginal wells” and would have posed a
                                                                                14
                                                                                     greater cost to marginal well producers. AR22.
                                                                                15
                                                                                              Plaintiffs lack standing to challenge BLM’s procedural compliance with the RFA. See ECF
                                                                                16
                                                                                     No. 109 at 17-18; ECF No. 108 at 29. The RFA itself provides that only “a small entity that is
                                                                                17
                                                                                     adversely affected or aggrieved by final agency action is entitled to judicial review of agency
                                                                                18
                                                                                     compliance with the requirements of [certain provisions of the Act]].” 5 U.S.C. § 611(a)(1); see
                                                                                19
                                                                                     Cement Kiln Recycling Coal. v. E.P.A., 255 F.3d 855, 869 (D.C. Cir. 2001) (“the language of the
                                                                                20
                                                                                     statute limits its application to the ‘small entities which will be subject to the proposed
                                                                                21
                                                                                     regulation’—that is, those ‘small entities to which the proposed rule will apply.’” (citation and
                                                                                22
                                                                                     emphasis omitted)). None of the Plaintiffs meets this statutory prerequisite. See U.S. Citrus Sci.
                                                                                23
                                                                                     Council v. U.S. Dep’t of Agric., 312 F. Supp. 3d 884, 912 (E.D. Cal. 2018) (“Plaintiffs, who are
                                                                                24
                                                                                     not directly regulated by the Final Rule, do not have an injury contemplated within the zone of
                                                                                25
                                                                                     interest of the RFA.”). Moreover, the RFA is “purely procedural” in nature, imposing upon the
                                                                                26
                                                                                     agency only a duty to undertake a good faith effort to fulfill its requirements. Ranchers Cattlemen
                                                                                27

                                                                                28   LEGAL:10854-0001/12595657.1                                      Case No. 4:18-cv-05712
                                                                                                                                      -14-
                                                                                            WESTERN ENERGY ALLIANCE INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                             CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                      Case 4:18-cv-05712-YGR Document 127 Filed 08/26/19 Page 21 of 27




                                                                                 1 Action Legal Fund United Stockgrowers of Am. v. U.S. Dep’t of Agric., 415 F.3d 1078, 1101 (9th

                                                                                 2 Cir. 2005). Even if Plaintiffs had standing, which they do not, the RFA does not provide a right of

                                                                                 3 action under which Plaintiffs could seek to change the substantive outcome of the agency’s

                                                                                 4 marginal well analysis and decision. Envtl. Def. Ctr., Inc. v. U.S. E.P.A., 344 F.3d 832, 879 (9th

                                                                                 5 Cir. 2003) (“Like the Notice and Comment process required in administrative rulemaking by the

                                                                                 6 APA, the analyses required by the RFA are essentially procedural hurdles; after considering the

                                                                                 7 relevant impacts and alternatives, an administrative agency remains free to regulate as it sees fit.”).

                                                                                 8            Beyond Plaintiffs’ lack of standing, BLM’s development of the marginal well analysis

                                                                                 9 complied with the APA. See ECF No. 109 at 16. Plaintiffs have been “on notice” of the marginal

                                                                                10 well issue in numerous fora since the 2016 Rule was first proposed over three years ago. This

                                                                                11 includes in previous litigation in this Court. See Alliance/IPAA Merits Brief; Mem. in Supp. of
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12 Mot. for Prelim. Inj. at 33, W. Energy Alliance v. Jewell, No. 16-00280, ECF No. 13 (D. Wyo.

                                                                                13 Nov. 23, 2016); Intervenors W. Energy Alliance and IPAA’s Resp. in Opp’n to Pls.’ Mot. for
                                                 Attorneys at Law




                                                                                14 Prelim. Inj. at 17-18, Cal. v. Bureau of Land Mgmt., Nos. 17-07186, 17-7187, ECF No. 68 (N.D.

                                                                                15 Cal. Jan. 16, 2018). Moreover, the proposed Revision Rule dedicated significant discussion to the

                                                                                16 2016 Rule’s “particular compliance burden to operators of marginal or low-producing wells.” See

                                                                                17 e.g., AR416-417, 423, 430-31. It is disingenuous, at best, to now claim the proposed Revision

                                                                                18 Rule did not “even hint” at the marginal well issue. ECF No. 109 at 17.
                                                                                19            Regardless, BLM’s RIA in its entirety, and the important consideration of impacts to

                                                                                20 marginal wells and small businesses, is a logical outgrowth of the proposed Revision Rule and a

                                                                                21 rational step in BLM’s decision-making. “An agency can add material to the administrative record

                                                                                22 after the close of a public comment period when that material is a response to the comments.”

                                                                                23 Idaho Farm Bureau Fed’n v. Babbitt, 58 F.3d 1392, 1402 (9th Cir. 1995). This material can

                                                                                24 include “supplementary data, unavailable during the notice and comment period, that expand[s] on

                                                                                25 and confirm[s] information contained in the proposed rulemaking and addresses alleged

                                                                                26 deficiencies in the pre-existing data, so long as no prejudice is shown.” Id. (internal quotations

                                                                                27 omitted). Because BLM’s proposed Revision Rule was “sufficiently descriptive” regarding

                                                                                28   LEGAL:10854-0001/12595657.1                                      Case No. 4:18-cv-05712
                                                                                                                                     -15-
                                                                                            WESTERN ENERGY ALLIANCE INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                             CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                      Case 4:18-cv-05712-YGR Document 127 Filed 08/26/19 Page 22 of 27




                                                                                 1 regulatory burdens to marginal wells “so that interested parties [could] offer informed criticism

                                                                                 2 and comments” and the final Revision Rule was a “logical outgrowth” of the proposal, the notice

                                                                                 3 requirements of the APA have been satisfied. See Air Transp. Ass’n of Am. v. Civil Aeronautics

                                                                                 4 Bd., 732 F.2d 219, 224 (D.C. Cir. 1984) (finding APA notice requirements were satisfied even

                                                                                 5 though internal staff study was not publicly available prior to the final rule, because “critical

                                                                                 6 elements of the proposal did not change, and the final rule was a ‘logical outgrowth’ of the

                                                                                 7 proposed rule” (citation omitted)).

                                                                                 8            Finally, the Citizen Groups’ independently commissioned report of BLM’s analysis

                                                                                 9 included as Attachment 2 to Exhibit B of their Motion for Summary Judgment, ECF No. 109-2, is

                                                                                10 extra-record evidence improperly and untimely submitted to supplement the administrative record.

                                                                                11 “When reviewing an agency decision, ‘the focal point for judicial review should be the
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12 administrative record already in existence, not some new record made initially in the reviewing

                                                                                13 court.’” Ctr. for Biological Diversity v. U.S. Fish & Wildlife Serv., 450 F.3d 930, 943 (9th Cir.
                                                 Attorneys at Law




                                                                                14 2006) (citation omitted). A court will “normally refuse to consider evidence that was not before

                                                                                15 the agency because ‘it inevitably leads the reviewing court to substitute its judgment for that of the

                                                                                16 agency.’” Id. (citation omitted). The Citizen Groups’ extra-record evidence not only prejudices

                                                                                17 Industry Intervenors who must now respond to the report in this page-limited brief, but also it

                                                                                18 gives “the appearance that the administrative record [is] open and that the proceedings [are] a
                                                                                19 forum for debating the merits.” See San Luis & Delta-Mendota Water Auth. v. Jewell, 747 F.3d

                                                                                20 581, 603 (9th Cir. 2014) (criticizing the district court’s admission of extra-record evidence in

                                                                                21 “creat[ing] a battle of the experts”). The Court should adhere to the default rule regarding the

                                                                                22 scope and review of the administrative record and disregard the Citizen Groups’ extra-record

                                                                                23 analysis and arguments based on that analysis. For these reasons, the procedural arguments

                                                                                24 Plaintiffs raised in Issue B-2a are without merit.

                                                                                25

                                                                                26

                                                                                27

                                                                                28   LEGAL:10854-0001/12595657.1                                      Case No. 4:18-cv-05712
                                                                                                                                     -16-
                                                                                            WESTERN ENERGY ALLIANCE INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                             CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                      Case 4:18-cv-05712-YGR Document 127 Filed 08/26/19 Page 23 of 27




                                                                                 1            C. BLM’s New Marginal Well Economic Analysis is Accurate and Consistent with
                                                                                                 the Record (Issue B-2b)
                                                                                 2
                                                                                              BLM’s marginal well analysis supporting the Revision Rule represents the most
                                                                                 3
                                                                                     meaningful method of assessing either rule’s impacts and corrects fatal flaws in the economic
                                                                                 4
                                                                                     analysis underlying the 2016 Rule. The aggregate results of this analysis demonstrate that the 2016
                                                                                 5
                                                                                     Rule would have imposed massive net costs over a 10-year period (between $736 million to $1.09
                                                                                 6
                                                                                     billion depending on discount rates). AR3. By contrast, the Revisions Rule results in 10-year net
                                                                                 7
                                                                                     benefits from between $734 million to $1.08 billion. AR21-22. Thus, the Revision Rule reduces
                                                                                 8
                                                                                     compliance costs from the 2016 Rule by up to $2.076 billion (depending on discount rate) and is
                                                                                 9
                                                                                     justified on this basis alone. AR79; see Michigan v. E.P.A., 135 S. Ct. 2699, 2707 (2015)
                                                                                10
                                                                                     (“Consideration of cost reflects the understanding that reasonable regulation ordinarily requires
                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                     paying attention to the advantages and the disadvantages of agency decisions.”).
                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12
                                                                                              In reaching this result, BLM made numerous technical corrections and adjustments to the
                                                                                13
                                                 Attorneys at Law




                                                                                     flawed 2016 RIA, only one of which was an additional quantitative marginal well impact analysis.
                                                                                14
                                                                                     See AR67-70. Citizen Groups ignore these corrections, which reflect reasoned agency decision-
                                                                                15
                                                                                     making and represent precisely the kind of agency behavior the APA encourages. See Motor
                                                                                16
                                                                                     Vehicle Mfrs. Ass’n, supra; see also Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S.
                                                                                17
                                                                                     837, 863–64 (1984) (“An initial agency interpretation is not instantly carved in stone . . . . [T]o
                                                                                18
                                                                                     engage in informed rulemaking [the agency] must consider varying interpretations and the wisdom
                                                                                19
                                                                                     of its policy on a continuing basis.”).
                                                                                20
                                                                                              To argue the entire marginal well analysis is deficient, Citizen Groups provide a single
                                                                                21
                                                                                     irrelevant example of BLM’s analysis—installation of plunger lifts associated with liquids
                                                                                22
                                                                                     unloading —and argue that plunger lifts may not be installed on all wells under the 2016 Rule. See
                                                                                23
                                                                                     ECF No. 109 at 19. As the Federal Defendants observe, Citizen Groups misunderstand BLM’s
                                                                                24
                                                                                     analysis. See ECF No. 123 at 28. Further, Citizen Groups’ sole example of alleged error does not
                                                                                25
                                                                                     undermine BLM’s entire marginal well analysis because the costs of installing plunger lifts reflect
                                                                                26
                                                                                     a minor portion—at most three percent—of the 2016 Rule’s compliance costs. See AR90, Table
                                                                                27

                                                                                28   LEGAL:10854-0001/12595657.1                                      Case No. 4:18-cv-05712
                                                                                                                                      -17-
                                                                                            WESTERN ENERGY ALLIANCE INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                             CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                      Case 4:18-cv-05712-YGR Document 127 Filed 08/26/19 Page 24 of 27




                                                                                 1 4.4. Citizen Groups further argue that BLM compounds the “serious [plunger lift] errors” by

                                                                                 2 expressing the per-well revenue reduction in total (10 year) versus annual terms. ECF No. 109 at

                                                                                 3 19. BLM, however, addressed this very issue stating that the total (10 year) per-well revenue

                                                                                 4 reductions “are reduced when using annualized costs, however, the reductions in revenue are still

                                                                                 5 substantial.” AR103 (emphasis added). In sum, Plaintiffs have not provided any evidence that

                                                                                 6 BLM’s decision to significantly reduce impacts to marginal wells is arbitrary and capricious or not

                                                                                 7 supported by the record.

                                                                                 8            D.       BLM’s Marginal Well Analysis Supports the Revision Rule (Issue B-2c)

                                                                                 9            By asserting that BLM should have considered tailoring the Revision Rule to specifically
                                                                                10 address marginal wells, Plaintiffs essentially argue that BLM should have considered additional

                                                                                11 alternatives to the Revision Rule. Yet Plaintiffs ignore that the APA does not require an analysis
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12 of regulatory alternatives. See 5 U.S.C. § 553. An agency need not consider “all policy alternatives

                                                                                13 in reaching [a] decision” and cannot be faulted for failing to include all conceivable alternatives.
                                                 Attorneys at Law




                                                                                14 Motor Vehicle Mfrs. Ass’n, 463 U.S. at 51. Rather, an agency must simply “consider[ ] the

                                                                                15 relevant factors and articulate[ ] a rational connection between the facts found and the choice

                                                                                16 made.” Nat’l Ass’n of Home Builders v. Norton, 340 F.3d 835, 841 (9th Cir. 2003) (quoting

                                                                                17 Baltimore Gas & Elec. Co. v. Natural Res. Def. Council, 462 U.S. 87, 105 (1983)). Although the

                                                                                18 Citizen Groups cite California ex rel. Becerra v. U.S. Dep’t of the Interior, 381 F. Supp.3d 1153
                                                                                19 (N.D. Cal. 2019), to argue that “[w]hen considering revoking a rule, an agency must consider

                                                                                20 alternatives in lieu of a complete repeal, such as by addressing the deficiencies individually,” ECF

                                                                                21 No. 109 at 20, the logic and holding of Becerra, even if correct, are inapplicable because BLM did

                                                                                22 not revoke the 2016 Rule.14

                                                                                23            Finally, the Citizen Groups ignore that, when promulgating the Revision Rule, BLM in
                                                                                24 fact considered alternatives to the 2016 Rule. In the Revision Rule, BLM described the

                                                                                25

                                                                                26            14
                                                                                             Plaintiffs also rely on California v. BLM, 286 F. Supp.3d 1054 (N.D. Cal. 2018), ECF
                                                                                   No. 109 at 20; however, this decision ruled on a motion for preliminary injunction and did not
                                                                                27 resolve the merits of the litigation.

                                                                                28   LEGAL:10854-0001/12595657.1                                      Case No. 4:18-cv-05712
                                                                                                                                     -18-
                                                                                            WESTERN ENERGY ALLIANCE INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                             CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                      Case 4:18-cv-05712-YGR Document 127 Filed 08/26/19 Page 25 of 27




                                                                                 1 alternatives that it considered:

                                                                                 2            [W]e examined the impacts of retaining subpart 3179 in its entirety (essentially
                                                                                              taking no action). We also examined the impacts of retaining the gas-capture
                                                                                 3            requirements of the 2016 rule (previous §§ 3179.7 and 3179.8) and the
                                                                                              measurement/metering requirements (previous § 3179.9) while rescinding the
                                                                                 4            operational and equipment requirements addressing venting from leaks, pneumatic
                                                                                              equipment, and storage tanks. The results of these alternative scenarios are
                                                                                 5            presented in the RIA at Section 4.

                                                                                 6 AR22. If BLM did not expressly consider the particular formulation that Plaintiffs now champion

                                                                                 7 (application of the 2016 Rule only to marginal wells), that does not render the Revision Rule

                                                                                 8 invalid. Therefore, BLM properly revised the 2016 Rule in response to its marginal well analysis.

                                                                                 9            II.      BLM’s Cost Benefit Analysis Supports the Revision Rule (Issue C)
                                                                                10           BLM appropriately determined the 2016 Rule’s cost-benefit analysis incorrectly estimated

                                                                                11 industry compliance costs (particularly for marginal wells), was inconsistent with the MLA and
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12 longstanding Office of Management and Budget (OMB) guidance, and drastically overestimated

                                                                                13 the 2016 Rule’s benefits. AR3-4. Adjusting for these fatal flaws and based on new analyses,
                                                 Attorneys at Law




                                                                                14 including removal of the costliest provisions of the 2016 Rule (which happen to also be the

                                                                                15 unlawful air quality provisions), BLM determined the Revision Rule will reduce compliance costs

                                                                                16 by between $1.359 billion and $1.634 billion over ten years resulting in net benefits of between

                                                                                17 $720 million and $1.083 billion. AR79-86. Intervenor-Defendants generally agree with BLM’s

                                                                                18 new cost-benefit analysis and the Government’s defense of this issue in its brief.15
                                                                                19                                             CONCLUSION
                                                                                20            For the foregoing reasons, in addition to those explained in BLM’s and API’s briefs,

                                                                                21 Defendants are entitled to summary judgment as a matter of law and the Court should uphold the

                                                                                22 Revision Rule.

                                                                                23
                                                                                              15
                                                                                24           In comments to the proposed Revision Rule, the Alliance notes the significant flaws with
                                                                                   the 2016 Rule’s cost-benefit analysis and, among other things, provides data regarding the
                                                                                25 substantial administrative costs that will be borne by industry even under the Revision Rule.
                                                                                   AR119240-41. In coordination with OMB, BLM determined that it had underestimated the
                                                                                26 administrative costs of the 2016 Rule, see AR199, and that the Revision Rule would alleviate
                                                                                   many of these costs and this represents “just one of many reasons for [the Revision Rule].” See
                                                                                27 AR148, AR225.

                                                                                28   LEGAL:10854-0001/12595657.1                                      Case No. 4:18-cv-05712
                                                                                                                                     -19-
                                                                                            WESTERN ENERGY ALLIANCE INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                             CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                      Case 4:18-cv-05712-YGR Document 127 Filed 08/26/19 Page 26 of 27




                                                                                 1                                         HOLLAND & HART LLP
                                                                                     DATED: August 26, 2019
                                                                                 2

                                                                                 3

                                                                                 4                                         By:        /s/ Eric P. Waeckerlin
                                                                                                                                      ERIC P. WAECKERLIN
                                                                                 5                                         Attorneys for INTERVENOR-DEFENDANTS
                                                                                                                           WESTERN ENERGY ALLIANCE and the
                                                                                 6
                                                                                                                           INDEPENDENT PETROLEUM ASSOCIATION OF
                                                                                 7                                         AMERICA

                                                                                 8 DATED: August 26, 2019                  DAVIS GRAHAM & STUBBS LLP

                                                                                 9

                                                                                10
                                                                                                                           By:        /s/ Kathleen C. Schroder
                                                                                11                                                   KATHLEEN C. SCHRODER
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                                                           Attorneys for INTERVENOR-DEFENDANTS
                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12                                         WESTERN ENERGY ALLIANCE and the
                                                                                                                           INDEPENDENT PETROLEUM ASSOCIATION OF
                                                                                13
                                                                                                                           AMERICA
                                                 Attorneys at Law




                                                                                14
                                                                                     DATED: August 26, 2019                WOOD, SMITH, HENNING & BERMAN LLP
                                                                                15

                                                                                16
                                                                                                                           By:        /s/ Emil A. Macasinag
                                                                                17
                                                                                                                                     EMIL A. MACASINAG
                                                                                18                                         Attorneys for INTERVENOR-DEFENDANTS
                                                                                                                           WESTERN ENERGY ALLIANCE and the
                                                                                19                                         INDEPENDENT PETROLEUM ASSOCIATION OF
                                                                                                                           AMERICA
                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28   LEGAL:10854-0001/12595657.1                                      Case No. 4:18-cv-05712
                                                                                                                                 -20-
                                                                                            WESTERN ENERGY ALLIANCE INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                             CROSS MOTION FOR SUMMARY JUDGMENT
                                                                                      Case 4:18-cv-05712-YGR Document 127 Filed 08/26/19 Page 27 of 27




                                                                                 1                                        PROOF OF SERVICE
                                                                                 2        I am employed in the County of Los Angeles, State of California. I am over the age of
                                                                                   eighteen years and not a party to the within action. My business address is 10960 Wilshire
                                                                                 3 Boulevard, 18th Floor, Los Angeles, CA 90024-3804.

                                                                                 4      On August 26, 2019, I served the following document(s) described as WESTERN
                                                                                   ENERGY ALLIANCE AND INDEPENDENT PETROLEUM ASSOCIATION OF
                                                                                 5 AMERICA'S CROSS MOTION FOR SUMMARY JUDGMENT AND OPPOSITION TO
                                                                                   PLAINTIFFS’ MOTIONS FOR SUMMARY JUDGMENT; MEMORANDUM OF POINTS
                                                                                 6 AND AUTHORITIES IN SUPPORT on the interested parties in this action as follows:

                                                                                 7                                  SEE ATTACHED SERVICE LIST
                                                                                 8         BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
                                                                                   document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the case
                                                                                 9 who are registered CM/ECF users will be served by the CM/ECF system. Participants in the case
                                                                                   who are not registered CM/ECF users will be served by mail or by other means permitted by the
                                                                                10 court rules.

                                                                                11        I declare under penalty of perjury under the laws of the United States of America that the
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                   foregoing is true and correct and that I am employed in the office of a member of the bar of this
                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12 Court at whose direction the service was made.

                                                                                13            Executed on August 26, 2019, at Los Angeles, California.
                                                 Attorneys at Law




                                                                                14

                                                                                15                                                    /s/ Adriana C. Moreno
                                                                                                                                      Adriana C. Moreno
                                                                                16

                                                                                17

                                                                                18
                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28   LEGAL:10854-0001/12595657.1                                      Case No. 4:18-cv-05712
                                                                                                                                     -1-
                                                                                            WESTERN ENERGY ALLIANCE INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA'S
                                                                                                             CROSS MOTION FOR SUMMARY JUDGMENT
